On Motion of Mr. John Rutledge Solicitor for the Defendants Ordered That the Complainant do within Thirty Days render an Account upon Oath before the Master of this Court of all Monies received by him under the Assignment in Bill mentioned of what Part thereof is now in his Hands and what is lent or put out on Bonds or other Securities with a List of such Bonds and Securities. And that the said Complainant do within that Time deposit the said Monies in the Hands of the Master of this Court and the said Securities, for Money with the said Henry Middleton or such Person as the Court shall think proper to assign for the Benefit of such of the Defendants as upon the hearing of this Cause shall be deemed intitled thereto.